*857testified that the patients placed their clothes on the top of the racks and climbed up on the racks to retrieve them, and that he told Merino and other attendants about this; and, also, that Merino had observed a child on the top of the racks playing hide-and-seek. Merino testified that he had requested assistance from his superiors daily, but none was forthcoming. The facts support the conclusion that the risk of injury was reasonably to be perceived. From this record it is obvious that the presence of one attendant in the ward during the evening hours was not adequate under the circumstances.